FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                             OF TRUST ACCOUNTS OF ATTORNEYS

Bank Code    A.                                  23   CNB Bank
                                                354   Coatesville Savings Bank
595   Abacus Federal Savings Bank               223   Commercial Bank & Trust of PA
  2   ACNB BANK                                  21   Community Bank (PA)
613   Allegent Community Federal Credit Union   371   Community Bank, NA (NY)
375   Altoona First Savings Bank                533   Community First Bank
376   Ambler Savings Bank                       132   Community State Bank of Orbisonia
532   AMERICAN BANK (PA)                        647   CONGRESSIONAL BANK
615   Americhoice Federal Credit Union          380   County Savings Bank
116   AMERISERV FINANCIAL                       617   Covenant Bank
648   Andover Bank (The)                        536   Customers Bank
377   Apollo Trust Company

                                                Bank Code     D.
Bank Code    B.
                                                339   Dime Bank (The)
558   Bancorp Bank (The)                        239   DNB First, NA
485   Bank of America, NA                        27   Dollar Bank, FSB
415   Bank of Landisburg (The)
642   BB & T Company
519   Beaver Valley Federal Credit Union        Bank Code     E.
501   BELCO Community Credit Union
397   Beneficial Bank                           500   Elderton State Bank
652   Berkshire Bank                            567   Embassy Bank for the Lehigh Valley
  5   BNY Mellon, NA                            541   Enterprise Bank
392   BRENTWOOD BANK                             28   Ephrata National Bank
495   Brown Brothers Harriman Trust Co., NA     601   Esquire Bank, NA
161   Bryn Mawr Trust Company (The)             340   ESSA Bank & Trust


Bank Code    C.                                 Bank Code     F.

654   CACL Federal Credit Union                 629   1st Colonial Community Bank
618   Capital Bank, NA                          158   1st Summit Bank
622   Carrollton Bank                            31   F & M Trust Company – Chambersburg
 16   CBT Bank                                  205   Farmers National Bank of Emlenton (The)
136   CENTRIC BANK                               34   Fidelity Deposit & Discount Bank (The)
394   CFS BANK                                  343   FIDELITY SAVINGS & LOAN ASSOCIATON
623   Chemung Canal Trust Company                      OF BUCKS COUNTY
649   CHROME FEDERAL CREDIT UNION               583   Fifth Third Bank
599   Citibank, NA                              643   First Bank
238   Citizens & Northern Bank                  174   First Citizens Community Bank
561   Citizens Bank (PA)                        191   First Columbia Bank & Trust Company
206   Citizens Savings Bank                     539   First Commonwealth Bank
602   City National Bank of New Jersey           46   First Community Bank of Mercersburg
576   Clarion County Community Bank             504   First Federal S & L Association of Greene County
591   Clearview Federal Credit Union            525   First Heritage Federal Credit Union
                                                 42   First Keystone Community Bank
                                                 51   First National Bank & Trust Company of
                                                       Newtown (The)
417   First Bank of Lilly                   Bank Code    K.
 48   First National Bank of Pennsylvania
426   First Northern Bank & Trust Company   651   KeyBank NA
604   FIRST PRIORITY BANK                   414   Kish Bank
592   FIRST RESOURCE BANK
657   First United Bank & Trust
408   First United National Bank            Bank Code    L.
151   Firstrust Savings Bank
416   Fleetwood Bank                         74   LAFAYETTE AMBASSADOR BANK
493   FNB BANK, NA                          554   Landmark Community Bank
175   FNCB Bank                             418   Liverpool Community Bank
291   Fox Chase Bank                         78   Luzerne Bank
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union
 58   FULTON BANK, NA                       Bank Code    M.

                                            361   M & T Bank
Bank Code    G.                             386   Malvern Federal Savings Bank
                                            510   Marion Center Bank
499   Gratz Bank (The)                      387   Marquette Savings Bank
498   Greenville Savings Bank                81   Mars Bank
                                             43   Marysville Branch, of Riverview Bank
                                            367   Mauch Chunk Trust Company
Bank Code    H.                             619   MB Financial Bank, NA
                                            511   MCS (Mifflin County Savings) Bank
402   Halifax Branch, of Riverview Bank     641   Members 1st Federal Credit Union
244   Hamlin Bank & Trust Company           555   Mercer County State Bank
362   Harleysville Savings Bank             192   Merchants Bank of Bangor
363   Hatboro Federal Savings               610   Meridian Bank
463   Haverford Trust Company (The)         420   Meyersdale Branch, of Riverview Bank
655   Home Savings Bank                     294   Mid Penn Bank
606   Hometown Bank of Pennsylvania         276   MIFFLINBURG BANK & TRUST COMPANY
 68   Honesdale National Bank (The)         457   Milton Savings Bank
350   HSBC Bank USA, NA                     614   Monument Bank
364   HUNTINGDON VALLEY BANK                596   MOREBANK, A DIVISION OF
605   Huntington National Bank (The)               BANK OF PRINCETON (THE)
608   Hyperion Bank                         484   MUNCY BANK & TRUST COMPANY (THE)


Bank Code    I.                             Bank Code    N.

365   InFirst Bank                          433   National Bank of Malvern
557   Investment Savings Bank               168   NBT Bank, NA
526   Iron Workers Savings Bank             347   Neffs National Bank (The)
                                            434   NEW TRIPOLI BANK
                                             15   NexTier Bank, NA
Bank Code    J.                             636   Noah Bank
                                            638   Norristown Bell Credit Union
 70   Jersey Shore State Bank               439   Northumberland National Bank (The)
127   Jim Thorpe Neighborhood Bank           93   Northwest Bank
488   Jonestown Bank & Trust Company
 72   JUNIATA VALLEY BANK (THE)
Bank Code    O.                                 542   Stonebridge Bank
                                                517   Sun National Bank
653   OceanFirst Bank                           440   SunTrust Bank
489   OMEGA Federal Credit Union                236   SWINEFORD NATIONAL BANK
 94   Orrstown Bank

                                                Bank Code    T.
Bank Code    P.
                                                143   TD Bank, NA
598   PARKE BANK                                656   TIOGA FRANKLIN SAVINGS BANK
584   Parkview Community Federal Credit Union   182   TOMPKINS VIST BANK
 40   Penn Community Bank                       609   Tristate Capital Bank
540   PennCrest Bank                            640   TruMark Financial Credit Union
419   Pennian Bank                              467   Turbotville National Bank (The)
447   Peoples Security Bank & Trust Company
 99   PeoplesBank, a Codorus Valley Company
556   Philadelphia Federal Credit Union         Bank Code    U.
448   Phoenixville Federal Bank & Trust
 79   PNC Bank, NA                              483   UNB Bank
449   Port Richmond Savings                     481   Union Building and Loan Savings Bank
451   Progressive-Home Federal Savings & Loan   133   Union Community Bank
       Association                              634   United Bank, Inc.
637   Provident Bank                            472   United Bank of Philadelphia
456   Prudential Savings Bank                   475   United Savings Bank
491   PS Bank                                   600   Unity Bank
                                                232   Univest Bank & Trust Co.

Bank Code    Q.
                                                Bank Code    V.
107   QNB Bank
560   Quaint Oak Bank                           611   Victory Bank (The)


Bank Code    R.                                 Bank Code    W.

452   Reliance Savings Bank                     119   WASHINGTON FINANCIAL BANK
220   Republic First Bank d/b/a Republic Bank   121   Wayne Bank
628   Riverview Bank                            631   Wells Fargo Bank, NA
                                                553   WesBanco Bank, Inc.
                                                122   WEST MILTON STATE BANK
Bank Code    S.                                 494   West View Savings Bank
                                                473   Westmoreland Federal S & L Association
153   S & T Bank                                476   William Penn Bank
316   Santander Bank, NA                        272   Woodlands Bank
460   Second Federal S & L Association of       573   WOORI AMERICA BANK
       Philadelphia                             630   WSFS (Wilmington Savings Fund Society), FSB
646   Service 1st Federal Credit Union
458   Sharon Savings Bank
633   SSB Bank                                  Bank Code    X.
462   Slovenian Savings & Loan Association of
       Franklin-Conemaugh
486   SOMERSET TRUST COMPANY
518   STANDARD BANK, PASB
Bank Code    Y.

577   York Traditions Bank                 PLATINUM LEADER BANKS

                             The HIGHLIGHTED ELIGIBLE INSTITUTIONS are Platinum
Bank Code    Z.              Leader Banks – Institutions that go above and beyond
                             eligibility requirements to foster the IOLTA Program.
                             These Institutions pay a net yield at the higher of 1% or
                             75 percent of the Federal Funds Target Rate on all PA
                             IOLTA accounts. They are committed to ensuring the
                             success of the IOLTA Program and increased funding for
                             legal aid.


                                               IOLTA EXEMPTION

                             Exemptions are not automatic. If you believe you qualify,
                             you must apply by sending a written request to the IOLTA
                             Board’s executive director: 601 Commonwealth Avenue,
                             Suite 2400, P.O. Box 62445, Harrisburg, PA 17106-2445.
                             If you have questions concerning IOLTA or exemptions
                             from IOLTA, please visit their website at www.paiolta.org
                             or call the IOLTA Board at (717) 238-2001 or (888)
                             PAIOLTA.